 

 

 

 

 

 

 

 
(FILED: ROCKLAND COUNTY CLERK 03/17/2015]

NYSCEF DOC. NO. 6

UDUTTO TE EEE LEED EE UU TCT
INDEX NO. 035332/2014
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF ROCKLAND

ATLANTIC CREDIT & FINANCE
a)

SPECIAL FINANCE UNIT, LLC
A/P/O CITIBANK N.A.
PLAINTIFFS,

 

AGAINST
PHILIP GOTTDENGER Mar 17 2015

DEFENDANTS .

INDEX NO. 035332/2014

RECEIVED NYSCEF: 03/19/2015
STATE OF NY, COUNTY OF SUFFOLK SS:
JOEL D. LEIDERMAN AFFIRMS TRUE UN-
DER PENALTY OF PERJURY: HE IS ASSOC
WITH PLAINTIFF’S ATTY, ADMITTED TO
PRACTICE IN NY;DISBURSEMENTS SPECTI-
FIED HEREIN, HAVE BEEN OR WILL
NECESSARILY BE MADE OR INCURRED, ARE
REASONABLE IN AMOUNT; SERVICE OF
SUMMONS AND COMPLAINT HAS BEEN
MADE UPON DEFENDANT BY PERSONAL /SUB

-SERVICE AS APPEARS BY AFFIDAVIT

DOR ACKNOWLEDGEMENT OF SERVICE. THE
TIME OF DEFENDANT/S TO APPEAR
OR ANSWER HAS EXPIRED AND THE DE-

eNO Le LAS RFZNDANT/S HAVE NOT APPEARED OR AN-
ROCKEAND COUNT Serep Tas AFFIRMATION IS MADE IN

AMOUNT CLAIMED IN COMPLAINT
LESS PMTS THRU

INTEREST WAIVED
ATTORNEYS FEES WAIVED

$
$

BALANCE OF CLAIM AMOUNT DUE : ~ 2,399.63
$

COSTS BY STATUTE 200.00
SERVICE OF SUMMONS & COMP 30.00
FILING OF SUMMONS & COMP 210.00
MOTION FEE

PROSPECTIVE EXECUTION FEE 40.00
FILING OF JUDGMENT 45.00

REQ JUD INT
SATISFACTION PIECE
SUBTOTAL 525.00
TOTAL $ 2,924.63
* PURSUANT TO FDCPA, PLEASE TAKE *
* NOTICE THAT FORSTER & GARBUS LLP *
* IS A DEBT COLLECTOR. *

JUDGMENT ENTERED ON:

JUDGMENT IS RENDERED IN FAVOR OF THE
PLAINTIFF

ATLANTIC CREDIT & FINANCE

SPECIAL FINANCE UNIT, LLC

A/P/O CITIBANK N.A.

3353 ORANGE AVE NE ROANOKE VA 24012
AND AGAINST THE FOLLOWING DEFENDANT (S)
PHILIP GOTTDENGER ,

26 DANA RD

MONSEY NY 10952

AS HEREIN ABOVE COMPUTED IN THE SUM
OF $ 2,924.63

AND IT IS ADJUDGED THAT THE PLAINTIFF
HAS EXECUTION THEREFORE.

PAUL PIPERATO , CLERK
ROCKLAND COUNTY CLERK" 777777777

2a Duns

DATED:

on DEFAGLLERK’S OFFICE compLranck wITH 50 USCS APPX SECS

501 ET SEQ AND N.Y¥.M.L. 300-328.
THE DEFENDANT IS NOT AT THE
PRESENT TIME IN THE MILITARY OR
NAVAL SERVICE OF THE USA OR OF
ANY ALLIED NATION OF THE USA AS
SUCH TERM IS DEFINED BY THE ACTS OF
CONGRESS. I BASE SUCH STATEMENTS
ABOVE UPON THE FACTS STATED IN THE
ATTACHED DOD MANPOWER DATA REPORT.
AFFIRMANT GAVE ADDITIONAL

NOTICE OF THIS ACTION TO DEFENDANTS
BY MAILING A COPY OF THE SUMMONS
IN FIRST CLASS POSTAGE PAID
ENVELOPES MARKED "PERSONAL AND
CONFIDENTIAL" WITH NO INDICATION
THAT IT WAS FROM AN ATTORNEY OR
CONCERNED AN ALLEGED DEBT

ON 2/05/15

BY DELIVERING IT TO AN EMPLOYEE OF
THE USPS AT OUR OFFICES (USPS
DOMESTIC MATL MANUAL SEC. 507

SUB 6.0 ET. SEQ.)

THE ENVELOPES WERE ADDRESSED TO

PHILIP GOTTDENGER

THE DEFENDANT/S AT
26 DANA RD
MONSEY NY 10952

THIS BEING THE LAST KNOWN RESIDENCE
OF THE DEFENDANT/S.

MORE THAN 20 DAYS HAVE ELAPSED
SINCE THEN, AND THE SUMMONS SO
MATLED HAS NOT BEEN RETURNED BY THE
USPO AS UNDELIVERABLE .

I AFFIRM THE SUMMONS AND COMPLAINT
AND AFFIDAVIT (OR ACKNOWLEDGMENT)
HAVE BEEN FILED IN THIS COURT UNDER
THE ABOVE INDEX #.

3/10/15

 

4 JOEL D. LELDERMAN

FORSTER & GARBUS’ LLP, ATTYS FOR PLTF
60 MOTOR PKWY, COMMACK, NY 631-393-9400
